Exhibit 10.2

Zoran Corporation

1995 Employee Stock Purchase Plan

TABLE OF CONTENTS

 

1.    Establishment, Purpose and Term of Plan    1    1.1    Establishment    1
   1.2    Purpose    1    1.3    Term of Plan    1 2.    Definitions and
Construction    1    2.1    Definitions    1    2.2    Construction    3 3.   
Administration    3 4.    Shares Subject to Plan    3    4.1    Maximum Number
of Shares Issuable    3    4.2    Adjustments for Changes in Capital Structure
   3 5.    Eligibility    3    5.1    Employees Eligible to Participate    3   
5.2    Leased Employees Excluded    3 6.    Offerings    4    6.1    Offering
Periods    4    6.2    Purchase Periods    4    6.3    Governmental Approval;
Stockholder Approval    4 7.    Participation in the Plan    4    7.1    Initial
Participation    4    7.2    Continued Participation    4 8.    Right to
Purchase Shares    5    8.1    Purchase Right    5    8.2    Pro Rata Adjustment
of Purchase Right    5 9.    Purchase Price    5 10.    Accumulation of Purchase
Price through Payroll Deduction    5    10.1    Commencement of Payroll
Deductions    5    10.2    Limitations on Payroll Deductions    5    10.3   
Election to Change or Stop Payroll Deductions    5    10.4    Participant
Accounts    6    10.5    No Interest Paid    6    10.6    Company Established
Procedures    6 11.    Purchase of Shares    6    11.1    Exercise of Purchase
Right    6

 

-i-



--------------------------------------------------------------------------------

   11.2    Return of Cash Balance    6    11.3    Tax Withholding    6    11.4
   Expiration of Purchase Right    6 12.    Limitations on Purchase of Shares;
Rights as a Stockholder    6    12.1    Fair Market Value Limitation    6   
12.2    Pro Rata Allocation    7    12.3    Rights as a Stockholder and Employee
   7 13.    Withdrawal    7    13.1    Withdrawal From an Offering    7    13.2
   Withdrawal from the Plan    7    13.3    Return of Payroll Deductions    7   
13.4    Automatic Withdrawal From an Offering    7    13.5    Waiver of
Withdrawal Right    7 14.    Termination of Employment or Eligibility    8 15.
   Transfer of Control    8    15.1    Definitions    8    15.2    Effect of
Transfer of Control on Purchase Rights    8 16.    Nontransferability of
Purchase Rights    9 17.    Reports    9 18.    Restriction on Issuance of
Shares    9 19.    Legends    9 20.    Notification of Sale of Shares    10 21.
   Amendment or Termination of the Plan    10 22.    Continuation of Initial
Plan as to Outstanding Purchase Rights    10

 

-ii-



--------------------------------------------------------------------------------

ZORAN CORPORATION

AMENDED AND RESTATED

1995 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Through April 22, 2009)

1. Establishment, Purpose and Term of Plan.

1.1 Establishment. The Zoran Corporation 1995 Employee Stock Purchase Plan was
initially established effective December 14, 1995 (the “Effective Date”), the
effective date of the initial registration by the Company of its Stock under
Section 12 of the Exchange Act (the “Initial Plan”). The Initial Plan was
amended and restated in its entirety as the Zoran Corporation Amended and
Restated 1995 Employee Stock Purchase Plan (the “Plan”) effective as of the date
of commencement of the first Offering under the Plan following approval of the
Plan by the stockholders of the Company on June 6, 1996.

1.2 Purpose. The purpose of the Plan to provide Eligible Employees of the
Participating Company Group with an opportunity to acquire a proprietary
interest in the Company through the purchase of Stock. The Company intends that
the Plan shall qualify as an “employee stock purchase plan” under Section 423 of
the Code (including any amendments or replacements of such section), and the
Plan shall be so construed.

1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.

2. Definitions and Construction.

2.1 Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(c) “Committee” means a committee of the Board duly appointed to administer the
Plan and having such powers as shall be specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.

(d) “Company” means Zoran Corporation, a Delaware corporation, or any successor
corporation thereto.

(e) “Compensation” means, with respect to an Offering Period under the Plan, all
amounts paid in cash in the form of base salary during such Offering Period
before deduction for any contributions to any plan maintained by a Participating
Company and described in Section 401(k) or Section 125 of the Code. Compensation
shall not include commissions, overtime, bonuses, annual awards, other incentive
payments, shift premiums, reimbursements of expenses, allowances, long-term
disability, workers’ compensation or any amount deemed received without the
actual transfer of cash or any amounts directly or indirectly paid pursuant to
the Plan or any other stock purchase or stock option plan.

(f) “Eligible Employee” means an Employee who meets the requirements set forth
in Section 5 for eligibility to participate in the Plan.

 

-1-



--------------------------------------------------------------------------------

(g) “Employee” means any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company and for purposes of Section 423 of the Code; provided, however, that
neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means, as of any date, if the Stock is listed on a
national or regional securities exchange or market system on such date, the
closing price of a share of Stock as quoted on the Nasdaq Global Market or such
other national or regional securities exchange or market system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable. If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date, or
such other appropriate day as shall be determined by the Board, in its
discretion. If there is then no public market for the Stock, the Fair Market
Value on any relevant date shall be as determined by the Board without regard to
any restriction other than a restriction which, by its terms, will never lapse.
Notwithstanding the foregoing, the Fair Market Value per share of Stock on the
Effective Date shall be deemed to be the public offering price set forth in the
final prospectus filed with the Securities and Exchange Commission in connection
with the initial public offering of the Stock.

(j) “Offering” means an offering of Stock as provided in Section 6.

(k) “Offering Date” means, for any Offering Period, the first day of such
Offering Period.

(l) “Offering Period” means a period determined in accordance with Section 6.1.

(m) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(n) “Participant” means an Eligible Employee participating in the Plan.

(o) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation which the Board determines should be included in the
Plan. The Board shall have the sole and absolute discretion to determine from
time to time what Parent Corporations or Subsidiary Corporations shall be
Participating Companies.

(p) “Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.

(q) “Purchase Date” means, for any Purchase Period, the last day of such
Purchase Period.

(r) “Purchase Period” means a period determined in accordance with Section 6.2.

(s) “Purchase Price” means the price at which a share of Stock may be purchased
pursuant to the Plan, as determined in accordance with Section 9.

(t) “Purchase Right” means an option pursuant to the Plan to purchase such
shares of Stock as provided in Section 8 which may or may not be exercised
during an Offering Period. Such option arises from the right of a Participant to
withdraw such Participant’s accumulated payroll deductions not previously
applied to the purchase of Stock under the Plan (if any) and terminate
participation in the Plan or any Offering therein at any time during an Offering
Period.

(u) “Stock” means the common stock, par value $0.001, of the Company, as
adjusted from time to time in accordance with Section 4.2.

 

-2-



--------------------------------------------------------------------------------

(v) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural, the plural shall include the singular, and use of the term “or” shall
include the conjunctive as well as the disjunctive.

3. Administration.

The Plan shall be administered by the Board, including any duly appointed
Committee of the Board. All questions of interpretation of the Plan or of any
Purchase Right shall be determined by the Board and shall be final and binding
upon all persons having an interest in the Plan or such Purchase Right. Subject
to the provisions of the Plan, the Board shall determine all of the relevant
terms and conditions of Purchase Rights granted pursuant to the Plan; provided,
however, that all Participants granted Purchase Rights pursuant to the Plan
shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code. All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.

4. Shares Subject to Plan.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be seven million two hundred twenty-five thousand
(7,225,000) and shall consist of authorized but unissued or reacquired shares of
the Stock, or any combination thereof. If an outstanding Purchase Right for any
reason expires or is terminated or canceled, the shares of Stock allocable to
the unexercised portion of such Purchase Right shall again be available for
issuance under the Plan.

4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan, to the Offering Share Limit set
forth in Section 8.1 and to each Purchase Right and in the Purchase Price.

5. Eligibility.

5.1 Employees Eligible to Participate. Any Employee of a Participating Company
is eligible to participate in the Plan except the following:

(a) Employees who are customarily employed by the Participating Company Group
for twenty (20) hours or less per week;

(b) Employees who are customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year; and

(c) Employees who own or hold options to purchase or who, as a result of
participation in the Plan, would own or hold options to purchase, stock of the
Company or of any Parent Corporation or Subsidiary Corporation possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of such corporation within the meaning of Section 423(b)(3) of the
Code.

5.2 Leased Employees Excluded. Notwithstanding anything herein to the contrary,
any individual performing services for a Participating Company solely through a
leasing agency or employment agency shall not be deemed an “Employee” of such
Participating Company.

 

-3-



--------------------------------------------------------------------------------

6. Offerings.

6.1 Offering Periods. Except as otherwise set forth below, the Plan shall be
implemented by sequential Offerings of approximately twenty-four (24) months
duration (an “Offering Period”); provided, however that the first Offering
Period shall commence on the Effective Date and end on October 31, 1997 (the
“Initial Offering Period”). Subsequent Offerings shall commence on the first
days of May and November of each year and end on the last days of the second
April and October, respectively, occurring thereafter. Notwithstanding the
foregoing, the Board may establish a different term for one or more Offerings or
different commencing or ending dates for such Offerings; provided, however, that
no Offering may exceed a term of twenty-seven (27) months. An Employee who
becomes an Eligible Employee after an Offering Period has commenced shall not be
eligible to participate in such Offering but may participate in any subsequent
Offering provided such Employee is still an Eligible Employee as of the
commencement of any such subsequent Offering. Eligible Employees may not
participate in more than one Offering at a time. In the event the first or last
day of an Offering Period is not a business day, the Company shall specify the
business day that will be deemed the first or last day, as the case may be, of
the Offering Period.

6.2 Purchase Periods. Each Offering Period shall consist of four (4) consecutive
purchase periods of approximately six (6) months duration (individually, a
“Purchase Period”). The Purchase Period commencing on the Offering Date of the
Initial Offering Period shall end on April 30, 1996. A Purchase Period
commencing on the first day of May shall end on the last day of the next
following October. A Purchase Period commencing on the first day of November
shall end on the last day of the next following April. Notwithstanding the
foregoing, the Board may establish a different term for one or more Purchase
Periods or different commencing or ending dates for such Purchase Periods. In
the event the first or last day of a Purchase Period is not a business day, the
Company shall specify the business day that will be deemed the first or last
day, as the case may be, of the Purchase Period.

6.3 Governmental Approval; Stockholder Approval. Notwithstanding any other
provision of the Plan to the contrary, any Purchase Right granted pursuant to
the Plan shall be subject to (a) obtaining all necessary governmental approvals
or qualifications of the sale or issuance of the Purchase Rights or the shares
of Stock and (b) obtaining stockholder approval of the Plan. Notwithstanding the
foregoing, stockholder approval shall not be necessary in order to grant any
Purchase Right granted in the Plan’s Initial Offering Period; provided, however,
that the exercise of any such Purchase Right shall be subject to obtaining
stockholder approval of the Plan.

7. Participation in the Plan.

7.1 Initial Participation. An Eligible Employee shall become a Participant on
the first Offering Date after satisfying the eligibility requirements of
Section 5 and delivering to the Company’s payroll office or other office
designated by the Company not later than the close of business for such office
on the last business day before such Offering Date (the “Subscription Date”) a
subscription agreement indicating the Employee’s election to participate in the
Plan and authorizing payroll deductions. An Eligible Employee who does not
deliver a subscription agreement to the Company’s payroll or other designated
office on or before the Subscription Date shall not participate in the Plan for
that Offering Period or for any subsequent Offering Period unless such Employee
subsequently enrolls in the Plan by filing a subscription agreement with the
Company by the Subscription Date for such subsequent Offering Period. The
Company may, from time to time, change the Subscription Date as deemed advisable
by the Company in its sole discretion for proper administration of the Plan.

7.2 Continued Participation. A Participant shall automatically participate in
the Offering Period commencing immediately after the final Purchase Date of each
Offering Period in which the Participant participates until such time as such
Participant (a) ceases to be an Eligible Employee, (b) withdraws from the Plan
pursuant to Section 13.2 or (c) terminates employment as provided in Section 14.
If a Participant automatically may participate in a subsequent Offering Period
pursuant to this Section 7.2, then the Participant is not required to file any
additional subscription agreement for such subsequent Offering Period in order
to continue participation in the Plan. However, a Participant may file a
subscription agreement with respect to a subsequent Offering Period if the
Participant desires to change any of the Participant’s elections contained in
the Participant’s then effective subscription agreement.

 

-4-



--------------------------------------------------------------------------------

8. Right to Purchase Shares.

8.1 Purchase Right. Except as set forth below, during an Offering Period each
Participant in such Offering Period shall have a Purchase Right consisting of
the right to purchase that number of whole shares of Stock arrived at by
dividing Fifty Thousand Dollars ($50,000) by the Fair Market Value of a share of
Stock on the Offering Date of such Offering Period; provided, however, that such
number shall not exceed 7,500 shares (the “Offering Share Limit”). Shares of
Stock may only be purchased through a Participant’s payroll deductions pursuant
to Section 10.

8.2 Pro Rata Adjustment of Purchase Right. Notwithstanding the foregoing, if the
Board shall establish an Offering Period of less than twenty-three and one-half
(23 1/2) months in duration or more than twenty-four and one-half
(24 1/2) months in duration, (a) the dollar amount in Section 8.1 shall be
determined by multiplying $2,083.33 by the number of months in the Offering
Period and rounding to the nearest whole dollar, and (b) the Offering Share
Limit shall be determined by multiplying 312.5 shares by the number of months in
the Offering Period and rounding to the nearest whole share. For purposes of the
preceding sentence, fractional months shall be rounded to the nearest whole
month.

9. Purchase Price.

The Purchase Price at which each share of Stock may be acquired in a given
Offering Period pursuant to the exercise of all or any portion of a Purchase
Right granted under the Plan shall be set by the Board; provided, however, that
the Purchase Price shall not be less than eighty-five percent (85%) of the
lesser of (a) the Fair Market Value of a share of Stock on the Offering Date of
the Offering Period, or (b) the Fair Market Value of a share of Stock on the
applicable Purchase Date during that the Offering Period. Unless otherwise
provided by the Board prior to the commencement of an Offering Period, the
Purchase Price for that Offering Period shall be eighty-five percent (85%) of
the lesser of (a) the Fair Market Value of a share of Stock on the Offering Date
of the Offering Period, or (b) the Fair Market Value of a share of Stock on the
applicable Purchase Date during that Offering Period.

10. Accumulation of Purchase Price through Payroll Deduction.

Shares of Stock which are acquired pursuant to the exercise of all or any
portion of a Purchase Right for an Offering Period may be paid for only by means
of payroll deductions from the Participant’s Compensation accumulated during the
Offering Period. Except as set forth below, the amount of Compensation to be
deducted from a Participant’s Compensation during each pay period shall be
determined by the Participant’s subscription agreement.

10.1 Commencement of Payroll Deductions. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided in the Plan.

10.2 Limitations on Payroll Deductions. The amount of payroll deductions with
respect to the Plan for any Participant during any pay period shall be in one
percent (1%) increments not to exceed ten percent (10%) of the Participant’s
Compensation for such pay period. Notwithstanding the foregoing, the Board may
change the limits on payroll deductions effective as of a future Offering Date,
as determined by the Board. Amounts deducted from Compensation shall be reduced
by any amounts contributed by the Participant and applied to the purchase of
Company stock pursuant to any other employee stock purchase plan qualifying
under Section 423 of the Code.

10.3 Election to Change or Stop Payroll Deductions. During an Offering Period, a
Participant may elect to increase or decrease the amount deducted or stop
deductions from his or her Compensation by filing an amended subscription
agreement with the Company on or before the “Change Notice Date.” The “Change
Notice Date” shall initially be the seventh (7th) day prior to the end of the
first pay period for which such election is to be effective; however, the
Company may change such Change Notice Date from time to time. A Participant who
elects to decrease the rate of his or her payroll deductions to zero percent
(0%) shall nevertheless remain a Participant in the current Offering Period
unless such Participant subsequently withdraws from the Offering or the Plan as
provided in Sections 13.1 and 13.2, respectively, or is automatically withdrawn
from the Offering as provided in Section 13.4.

 

-5-



--------------------------------------------------------------------------------

10.4 Participant Accounts. Individual Plan accounts shall be maintained for each
Participant. All payroll deductions from a Participant’s Compensation shall be
credited to such account and shall be deposited with the general funds of the
Company. All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose.

10.5 No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan.

10.6 Company Established Procedures. The Company may, from time to time,
establish or change (a) a minimum required payroll deduction amount for
participation in an Offering, (b) limitations on the frequency or number of
changes in the rate of payroll deduction during an Offering, (c) an exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
(d) payroll deduction in excess of or less than the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of subscription agreements, (e) the date(s) and manner by which the
Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan, or (f) such other limitations or procedures as
deemed advisable by the Company in the Company’s sole discretion which are
consistent with the Plan and in accordance with the requirements of Section 423
of the Code.

11. Purchase of Shares.

11.1 Exercise of Purchase Right. On each Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Offering or whose participation
in the Offering has not terminated on or before such Purchase Date shall
automatically acquire pursuant to the exercise of the Participant’s Purchase
Right the number of whole shares of Stock arrived at by dividing the total
amount of the Participant’s accumulated payroll deductions for the Purchase
Period by the Purchase Price; provided, however, in no event shall the number of
shares purchased by the Participant during an Offering Period exceed the number
of shares subject to the Participant’s Purchase Right. No shares of Stock shall
be purchased on a Purchase Date on behalf of a Participant whose participation
in the Offering or the Plan has terminated on or before such Purchase Date.

11.2 Return of Cash Balance. Any cash balance remaining in the Participant’s
Plan account shall be refunded to the Participant as soon as practicable after
the Purchase Date. In the event the cash to be returned to a Participant
pursuant to the preceding sentence is an amount less than the amount necessary
to purchase a whole share of Stock, the Company may establish procedures whereby
such cash is maintained in the Participant’s Plan account and applied toward the
purchase of shares of Stock in the subsequent Purchase Period or Offering
Period.

11.3 Tax Withholding. At the time a Participant’s Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the foreign, federal, state and local tax withholding
obligations of the Participating Company Group, if any, which arise upon
exercise of the Purchase Right or upon such disposition of shares, respectively.
The Participating Company Group may, but shall not be obligated to, withhold
from the Participant’s compensation the amount necessary to meet such
withholding obligations.

11.4 Expiration of Purchase Right. Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which such
Purchase Right relates shall expire immediately upon the end of such Offering
Period.

12. Limitations on Purchase of Shares; Rights as a Stockholder.

12.1 Fair Market Value Limitation. Notwithstanding any other provision of the
Plan, no Participant shall be entitled to purchase shares of Stock under the
Plan (or any other employee stock purchase plan which is intended to meet the
requirements of Section 423 of the Code sponsored by the Company or a Parent
Corporation or Subsidiary Corporation) at a rate which exceeds $25,000 in Fair
Market Value, which Fair Market Value is determined for shares purchased during
a given Offering Period as of the Offering Date for such Offering Period (or
such other limit as may be imposed by the Code), for each calendar year in which
the Participant participates in the Plan (or any other employee stock purchase
plan described in this sentence).

 

-6-



--------------------------------------------------------------------------------

12.2 Pro Rata Allocation. In the event the number of shares of Stock which might
be purchased by all Participants in the Plan exceeds the number of shares of
Stock available in the Plan, the Company shall make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable.

12.3 Rights as a Stockholder and Employee. A Participant shall have no rights as
a stockholder by virtue of the Participant’s participation in the Plan until the
date of the issuance of a stock certificate for the shares of Stock being
purchased pursuant to the exercise of the Participant’s Purchase Right. No
adjustment shall be made for cash dividends or distributions or other rights for
which the record date is prior to the date such stock certificate is issued.
Nothing herein shall confer upon a Participant any right to continue in the
employ of the Participating Company Group or interfere in any way with any right
of the Participating Company Group to terminate the Participant’s employment at
any time.

13. Withdrawal.

13.1 Withdrawal From an Offering. A Participant may withdraw from an Offering by
signing and delivering to the Company’s payroll or other designated office a
written notice of withdrawal on a form provided by the Company for such purpose.
Such withdrawal may be elected at any time prior to the end of an Offering
Period; provided, however, if a Participant withdraws after a Purchase Date, the
withdrawal shall not affect shares of Stock acquired by the Participant on such
Purchase Date. Unless otherwise indicated, withdrawal from an Offering shall not
result in a withdrawal from the Plan or any succeeding Offering therein. By
withdrawing from an Offering effective as of the close of a given Purchase Date,
a Participant may have shares of Stock purchased on such Purchase Date and
immediately commence participation in the new Offering commencing immediately
after such Purchase Date. A Participant is prohibited from again participating
in an Offering at any time following withdrawal from such Offering. The Company
may impose, from time to time, a requirement that the notice of withdrawal be on
file with the Company’s payroll office or other designated office for a
reasonable period prior to the effectiveness of the Participant’s withdrawal
from an Offering.

13.2 Withdrawal from the Plan. A Participant may withdraw from the Plan by
signing and delivering to the Company’s payroll office or other designated
office a written notice of withdrawal on a form provided by the Company for such
purpose. Withdrawals made after a Purchase Date shall not affect shares of Stock
acquired by the Participant on such Purchase Date.

In the event a Participant voluntarily elects to withdraw from the Plan, the
Participant may not resume participation in the Plan during the same Offering
Period, but may participate in any subsequent Offering under the Plan by again
satisfying the requirements of Sections 5 and 7.1. The Company may impose, from
time to time, a requirement that the notice of withdrawal be on file with the
Company’s payroll office or other designated office for a reasonable period
prior to the effectiveness of the Participant’s withdrawal from the Plan.

13.3 Return of Payroll Deductions. Upon a Participant’s withdrawal from an
Offering or the Plan pursuant to Sections 13.1 or 13.2, respectively, the
Participant’s accumulated payroll deductions which have not been applied toward
the purchase of shares of Stock shall be returned as soon as practicable after
the withdrawal, without the payment of any interest, to the Participant, and the
Participant’s interest in the Offering or the Plan, as applicable, shall
terminate. Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.

13.4 Automatic Withdrawal From an Offering. If the Fair Market Value of a share
of Stock on a Purchase Date of an Offering (other than the final Purchase Date
of such Offering) is less than the Fair Market Value of a share of Stock on the
Offering Date for such Offering, then every Participant shall automatically
(a) be withdrawn from such Offering at the close of such Purchase Date and after
the acquisition of shares of Stock for such Purchase Period and (b) be enrolled
in the Offering commencing on the first business day subsequent to such Purchase
Period. A Participant may elect not to be automatically withdrawn from an
Offering Period pursuant to this Section 13.4 by delivering to the Company not
later than the close of business on the last day before the Purchase Date a
written notice indicating such election.

13.5 Waiver of Withdrawal Right. The Company may, from time to time, establish a
procedure pursuant to which a Participant may elect, at least six (6) months
prior to a Purchase Date, to have all

 

-7-



--------------------------------------------------------------------------------

payroll deductions accumulated in his or her Plan account as of such Purchase
Date applied to purchase shares of Stock under the Plan, and (a) to waive his or
her right to withdraw from the Offering or the Plan and (b) to waive his or her
right to increase, decrease, or cease payroll deductions under the Plan from his
or her Compensation during the Purchase Period ending on such Purchase Date.
Such election shall be made in writing on a form provided by the Company for
such purpose and must be delivered to the Company not later than the close of
business on the day preceding the date which is six (6) months before the
Purchase Date for which such election is to first be effective.

14. Termination of Employment or Eligibility.

Termination of a Participant’s employment with the Company for any reason,
including retirement, disability or death or the failure of a Participant to
remain an Eligible Employee, shall terminate the Participant’s participation in
the Plan immediately. In such event, the payroll deductions credited to the
Participant’s Plan account since the last Purchase Date shall, as soon as
practicable, be returned to the Participant or, in the case of the Participant’s
death, to the Participant’s legal representative, and all of the Participant’s
rights under the Plan shall terminate. Interest shall not be paid on sums
returned to a Participant pursuant to this Section 14. A Participant whose
participation has been so terminated may again become eligible to participate in
the Plan by again satisfying the requirements of Sections 5 and 7.1.

15. Transfer of Control.

15.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

(b) A “Transfer of Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

15.2 Effect of Transfer of Control on Purchase Rights. In the event of a
Transfer of Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), may assume the Company’s rights and obligations under the Plan or
substitute substantially equivalent Purchase Rights for stock of the Acquiring
Corporation. If the Acquiring Corporation elects not to assume or substitute for
the outstanding Purchase Rights, the Board may, in its sole discretion and
notwithstanding any other provision herein to the contrary, adjust the Purchase
Date of the then current Purchase Period to a date on or before the date of the
Transfer of Control, but shall not adjust the number of shares of Stock subject
to any Purchase Right. All Purchase Rights which are neither assumed or
substituted for by the Acquiring Corporation in connection with the Transfer of
Control nor exercised as of the date of the Transfer of Control shall terminate
and cease to be outstanding effective as of the date of the Transfer of Control.
Notwithstanding the foregoing, if the corporation the stock of which is subject
to the outstanding Purchase Rights immediately prior to an Ownership Change
Event described in Section 15.1(a)(i) constituting a Transfer of Control is the
surviving or continuing corporation and immediately after such Ownership Change
Event less than fifty percent (50%) of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the Code
without regard to the provisions

 

-8-



--------------------------------------------------------------------------------

of Section 1504(b) of the Code, the outstanding Purchase Rights shall not
terminate unless the Board otherwise provides in its sole discretion.

16. Nontransferability of Purchase Rights.

A Purchase Right may not be transferred in any manner otherwise than by will or
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant. The Company, in its
absolute discretion, may impose such restrictions on the transferability of the
shares purchasable upon the exercise of a Purchase Right as it deems appropriate
and any such restriction shall be set forth in the respective subscription
agreement and may be referred to on the certificates evidencing such shares.

17. Reports.

Each Participant who exercised all or part of his or her Purchase Right for a
Purchase Period shall receive, as soon as practicable after the Purchase Date of
such Purchase Period, a report of such Participant’s Plan account setting forth
the total payroll deductions accumulated, the number of shares of Stock
purchased, the Purchase Price for such shares, the date of purchase and the
remaining cash balance to be refunded or retained in the Participant’s Plan
account pursuant to Section 11.2, if any. Each Participant shall be provided
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

18. Restriction on Issuance of Shares.

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of foreign, federal or state law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable foreign, federal or
state securities laws or other law or regulations. In addition, no Purchase
Right may be exercised unless (a) a registration statement under the Securities
Act of 1933, as amended, shall at the time of exercise of the Purchase Right be
in effect with respect to the shares issuable upon exercise of the Purchase
Right, or (b) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Purchase Right may be issued in accordance with
the terms of an applicable exemption from the registration requirements of said
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

19. Legends.

The Company may at any time place legends or other identifying symbols
referencing any applicable foreign, federal or state securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF MADE
ON OR BEFORE                         , 20        . THE REGISTERED HOLDER SHALL
HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE REGISTERED HOLDER’S NAME (AND
NOT IN THE NAME OF ANY NOMINEE) PRIOR TO THIS DATE.”

 

-9-



--------------------------------------------------------------------------------

20. Notification of Sale of Shares.

The Company may require the Participant to give the Company prompt notice of any
disposition of shares acquired by exercise of a Purchase Right within two years
from the date of granting such Purchase Right or one year from the date of
exercise of such Purchase Right. The Company may require that until such time as
a Participant disposes of shares acquired upon exercise of a Purchase Right, the
Participant shall hold all such shares in the Participant’s name (and not in the
name of any nominee) until the lapse of the time periods with respect to such
Purchase Right referred to in the preceding sentence. The Company may direct
that the certificates evidencing shares acquired by exercise of a Purchase Right
refer to such requirement to give prompt notice of disposition.

21. Amendment or Termination of the Plan.

The Board may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Board and
(b) no such amendment, suspension or termination may adversely affect a Purchase
Right previously granted under the Plan without the consent of the Participant,
except to the extent permitted by the Plan or as may be necessary to qualify the
Plan as an employee stock purchase plan pursuant to Section 423 of the Code or
to comply with any applicable law, regulation or rule. In addition, an amendment
to the Plan must be approved by the stockholders of the Company within twelve
(12) months of the adoption of such amendment if such amendment would authorize
the sale of more shares than are then authorized for issuance under the Plan or
would change the definition of the corporations that may be designated by the
Board as Participating Companies. Notwithstanding the foregoing, in the event
that the Board determines that continuation of the Plan or an Offering would
result in unfavorable financial accounting consequences to the Company as a
result of a change after April 21, 2004 in the generally accepted accounting
principles applicable to the Plan, the Board may, in its discretion and without
the consent of any Participant, including with respect to an Offering Period
then in progress which commenced on or after April 21, 2004: (a) terminate the
Plan or any Offering Period, (b) accelerate the Purchase Date of any Offering
Period, (c) reduce the discount applicable in determining the Purchase Price of
any Offering Period, (d) reduce the maximum number of shares of Stock that may
be purchased in any Offering Period or (e) take any combination of the foregoing
actions.

22. Continuation of Initial Plan as to Outstanding Purchase Rights.

Any other provision of the Plan to the contrary notwithstanding, the terms of
the Initial Plan shall remain in effect and apply to all Purchase Rights granted
pursuant to the Initial Plan.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Zoran Corporation Amended and Restated 1995 Employee
Stock Purchase Plan as duly adopted by the Board of Directors and amended and
restated through April 22, 2009.

 

/s/  Chris Denten

Secretary

 

-10-